Citation Nr: 1516063	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 60 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to February 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011 a hearing was held before a Decision Review Officer (DRO); a transcript is in the record.  In his February 2011 substantive appeal, the Veteran requested a Travel Board hearing; he withdrew that request in August 2014 correspondence.  

The Board notes that the VA Form 9 signed by the Veteran was received prior to the issuance of the statement of the case (SOC) on the matter of the rating for bilateral hearing loss.  The United States Court of Appeals for Veterans Claims (Court) has held that a written statement that specifically identifies the issues appealed, and contains specific arguments as to the errors made by the Agency of Original Jurisdiction (AOJ) in denying the claim, meets the criteria for a timely-filed substantive appeal, even if it is filed prior to the issuance of the SOC.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  Therefore, the Board finds that the Veteran's August 2011 VA Form 9 is a timely substantive appeal in the matter at hand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At no time during the period under consideration is the Veteran's hearing acuity shown to have been worse than Level IX in either ear.





CONCLUSION OF LAW

A rating in excess of 60 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claim in a June 2010 letter, which explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.   He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent VA and private treatment records have been secured.  The RO arranged for VA audiological evaluations in October 2010 and August 2014.  The Board finds the reports of the examinations adequate for rating purposes; the examinations included audiometry in accordance with regulatory criteria, and the examiners expressed familiarity with the Veteran's history and the hearing loss disability picture presented.  The examiners elicited from the Veteran, and accepted at face value his descriptions of the impact of his hearing loss on his functioning.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

On October 2010 VA audiological examination, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
85
70
70
75
L
75
75
70
80

The average puretone thresholds were 75 decibels in each ear.  Speech audiometry revealed speech recognition ability of 38 percent in each ear.  The Veteran was found to have severe sensorineural hearing loss (SNHL) bilaterally which had significant effects on occupation but no effects on usual daily activities.  He reported experiencing decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and difficulty hearing.

On February 2011 VA audiological examination, conducted in connection with the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), it was determined that the Veteran's severe hearing loss remained unchanged; audiometry testing was not conducted.  

A private audiogram dated in April 2011, provides results in graph form.  The Board has converted the graph to numeric values for puretone thresholds in each ear.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that interpreting results from an audiometric graph involves fact finding).


1000
2000
3000
4000
R
75
65
/
65
L
75
70
/
70

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 88 percent in the left ear.  The Veteran was found to have moderately-severe to severe SNHL bilaterally.  Word recognition was considered poor in both ears.  

An August 2011 VA treatment record notes that the Veteran believed that his hearing had worsened.  The audiologist noted that only minor decreases in the puretone thresholds were noted since the October 2010 test.  The audiometry results were not provided, but reportedly showed severe SNHL in the right ear and severe to profound SNHL in the left ear.  Speech recognition scores were 80 percent at 95 decibels in the right ear and 76 percent at 95 decibels in the left ear.  

An October 2012 VA treatment record notes the Veteran complained of decreased hearing in the right ear.  Audiometry results were not provided, but reportedly showed that the Veteran's hearing had decreased bilaterally.  Speech discrimination was 80 percent at 80 decibels in each ear.  

A May 2013 VA treatment record notes the Veteran complained that his right ear was blocked up.  Physical examination revealed that the right ear was filled with yellow debris and otorrhea, which were suctioned away.  Right fungal otitis externa was diagnosed.

On August 2014 VA audiological examination, the Veteran reported that his hearing is "getting worse and worse."  He reported significant communication problems and that background noise is a huge problem for him at all times.  He had significant difficulty communicating despite wearing binaural hearing aids.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
90
80
80
75
L
80
75
75
75

The average puretone thresholds were 81 decibels for the right ear and 76 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 36 percent in the right ear and 44 percent in the left ear.

A review of all the audiometry of record found none showing a hearing impairment warranting a rating in excess of 60 percent.   Specifically, under Table VI, the October 2010 and August 2014 VA audiometry (each) found Level IX hearing in each ear (warranting a 60 percent rating under 38 C.F.R. § 4.85, Table VII).  

The audiometry shows an exceptional pattern of hearing loss in each ear on both the October 2010 and August 2014 VA examinations.   However, the average puretone thresholds of 75 decibels in each ear found on October 2010 VA examination, correlate to Level VI hearing under the alternate criteria in Table VIa, warranting only a 30 percent rating those criteria.  And the average puretone thresholds of 81 decibels in the right ear and 76 decibels in the left ear found on August 2014 VA examination correlate to Levels VII and VI hearing respectively, under Table Via, also warranting a 30 percent rating under Table VII.  Accordingly, rating the Veteran's hearing loss disability under the alternate criteria in Table Via would be of no benefit to him.

The private audiometry report the Veteran submitted does not include puretone thresholds at 3000 Hertz (or specify that speech discrimination testing was conducted using the Maryland CNC test), and does not meet the regulatory criteria.  Regardless the puretone thresholds and sp[eech discrimination scores reported are similar to those found on VA audiometry and would not support a rating in excess of 60 percent..

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 60 percent rating assigned, the Board acknowledges he is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 60 percent rating throughout.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question that the functional impairment flowing from the Veteran's hearing loss disability is as he describes.  However, such impairment is contemplated by the 60 percent rating assigned.  

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment (such as difficulty hearing where there is background noise or when more than one person is speaking) shown and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran was granted a TDIU rating by a February 2013 rating decision, and has not expressed disagreement with the effective date of the award.  The matter of entitlement to a TDIU rating is moot.


ORDER

A rating in excess of 60 percent for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


